Citation Nr: 1540894	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-31 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee (left knee condition), to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for DJD of the right knee (right knee condition), to include as secondary to DJD of the left knee and service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In light of an August 2015 brief, the Board has recharacterized the Veteran's claims for service connection to include claims for service connection for knee conditions secondary to his service-connected type II diabetes mellitus.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In July 2015, the Veteran submitted claims for (1) increased ratings for his service-connected neuropathy of the lower extremities, (2) service connection for neuropathy of the upper extremities, and (3) service connection for carpal tunnel syndrome.  As these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In addition, in a May 2014 decision, the Board referred to the AOJ the Veteran's March 2011 claim for service connection for erectile dysfunction, to include as secondary to his service-connected type II diabetes mellitus.  As this issue has not yet been adjudicated by the AOJ, this claim is also referred for appropriate action.

In the May 2014 decision, the Board denied the Veteran's claims for service connection for a bilateral knee condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 Joint Motion for Remand (JMR), the Court remanded the Board's May 2014 decision for action consistent with the terms of the JMR.

The JMR indicates that the January 2011 VA medical opinion upon which the Board based its decision is inadequate because it was based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  Specifically, it was noted that the examiner reported that the Veteran worked as an electrician for forty years following service and that this is an occupation that requires a great amount of knee bending.  It is noted in the JMR, however, that the Veteran was not a journeyman electrician who performed manual labor in the field, but rather, he served as a field superintendent.  See also August 2012 Board hearing transcript.

Under the terms of the JMR, the Board must remand the present claims so that VA may obtain another medical opinion as to the etiology of the Veteran's claimed bilateral knee condition.  Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, VA is required to assist a claimant in the development of a claim by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Pursuant to the terms of the May 2015 JMR, the Board must obtain a medical opinion concerning the likely etiology of the Veteran's current knee conditions on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment relating to his knees.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2.  After obtaining any additional records to the extent possible, obtain a medical opinion regarding the nature and etiology of any current diagnosed knee conditions.  

The clinician should review the entire claims file before providing the requested opinions and provide a complete rationale for any opinions offered.  If the clinician is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

In offering the requested opinions, the clinician should consider the lay statements of record, to include the Veteran's contention that his post-service work as an electrician was a supervisory position that did not require manual labor and he self-treated his knee conditions for many years following service.

Left Knee

   (a) Identify all left knee conditions currently present.

   (b) The reviewing clinician is advised that the Veteran's July 1966 enlistment examination and medical history reports indicate that the Veteran underwent surgery to repair a ligament in his left knee prior to entering service.
   
   If it is determined that the Veteran currently has a left knee condition that pre-existed his entry into active service, offer an opinion as to whether there was any increase in severity of that condition during service, and if so, if that increase was due to the natural progress of the condition.  In providing this opinion, the clinician is asked to comment on the Veteran's January 1968 jump from a truck and subsequent in-service diagnosis of left medial ligament strain.
   
   (c) If it is determined that a current left knee condition did not pre-exist the Veteran's entry into active service, offer an opinion as to whether it is at least as likely as not that the condition had its onset in service, or was otherwise caused or aggravated by an in-service disease or injury.
   
   In addition, if it is determined that a current left knee condition did not pre-exist the Veteran's entry into active service, offer an opinion as to whether it is at least as likely as not that the condition had its onset within one year of the Veteran's discharge from his period of active service.
   
   (d) In light of the Veteran's assertion that diabetes mellitus and diabetic neuropathy aggravate arthritis, offer an opinion as to whether it is at least as likely as not that a current left knee condition was caused or aggravated by the Veteran's service-connected type II diabetes mellitus or residuals thereof.

Right Knee

   (a) Identify all right knee conditions currently present.
   
   (b) Offer an opinion as to whether it is at least as likely as not that a current right knee condition had its onset in service, or was otherwise caused by an in-service disease or injury.

   (c) Offer an opinion as to whether it is at least as likely as not that a current right knee condition had its onset within one year of the Veteran's discharge from his period of active service.

   (d) Offer an opinion as to whether it is at least as likely as not that a right knee condition was caused or aggravated by a left knee condition.
   
   (e) In light of the Veteran's assertion that diabetes mellitus and diabetic neuropathy aggravate arthritis, offer an opinion as to whether it is at least as likely as not that a current right knee condition was caused or aggravated by the Veteran's service-connected type II diabetes mellitus or residuals thereof.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






